Citation Nr: 1512860	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected sinusitis and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1967 to April 1970 and in the U.S. Navy from October 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, the Veteran has not been afforded a VA examination and opinion regarding the etiology of his sleep apnea, and it appears that there is outstanding, relevant evidence that needs to be obtained prior to the adjudication of this issue. 

The Veteran has submitted a July 2007 sleep study consult which diagnosed sleep apnea and indicated the need for a continuous positive airway pressure (CPAP) machine for use while sleeping.  He alleges that such began during service or, in the alternative, is secondary to his service-connected sinusitis and/or diabetes mellitus.  In this regard, in his November 2010 notice of disagreement, the Veteran reported that he developed sinusitis while on active duty, which led to snoring and eventually sleep apnea.  In March 2013 correspondence, the Veteran indicated that he began experiencing congestion and sinus blockage while in service, which caused breathing problems and led to a diagnosis of sleep apnea.

Therefore, the Veteran has submitted medical evidence showing a diagnosis of sleep apnea and provided multiple theories as to why this disorder is related to his military service or a service-connected disability.  However, to date, he has not been provided with an examination to determine any such relationship.  The Veteran should therefore be scheduled for a VA examination to determine the nature of his sleep apnea and whether it is related to his military service or a service-connected disability.

The Veteran has also identified additional outstanding records that may be pertinent to his claim.  In his April 2013 appeal to the Board, the Veteran indicated that he received treatment for his sleep apnea at the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  Specifically, the Veteran stated he underwent a scanning procedure related to his sleep apnea in March 2013 as well as a sleep study in April 2013.  While the record contains VA medical records from the Poplar Bluff VAMC dated through March 2015, it is devoid of treatment records related to the Veteran's sleep apnea other than a period from February 2012 to December 2012.  In addition, in his November 2010 notice of disagreement, the Veteran indicated he received treatment for sleep apnea at the VA St. Louis Health Care System - John Cochran Division.  Other than the July 2007 sleep consultation, there are no records from this facility in the Veteran's file.  Therefore, any outstanding VA treatment records pertaining to the diagnosis and treatment of the Veteran's sleep apnea dated from July 2007 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action

1.  Obtain all VA treatment records from the Poplar Bluff, Missouri, VA Medical Center and VA St. Louis Health Care System - John Cochran Division dated from July 2007 to the present pertaining to the Veteran's sleep apnea, to include the reports of any sleep studies or related testing and diagnosis.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his sleep apnea.  The record and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the record.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorder, and any tests deemed necessary.  After reviewing the record and examining the Veteran, if necessary, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea is causally related to the Veteran's service, to include his alleged in-service snoring and sinus difficulties such as congestion and blockage.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea is caused by the Veteran's service-connected sinusitis and/or diabetes mellitus.

c) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea has been aggravated by the Veteran's service-connected sinusitis and/or diabetes mellitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology.  The rationale for any opinion offered must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).


